Appeal by the defendant from a judgment of the County Court, Orange County (Rosenwasser, J.), rendered August 9, 2004, convicting her of criminal sale of a controlled substance in the third degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s plea was knowingly, intelligently, and voluntarily made (see People v Fiumefreddo, 82 NY2d 536, 543-544 [1993]; People v Thomas, 2 AD3d 758 [2003]). Contrary to the defendant’s contentions, she did not receive ineffective assistance of counsel due to a failure to present a possible defense and/or pursue a pretrial hearing (see People v Rivera, 71 NY2d 705, 708-709 [1988]). The defendant’s trial counsel moved for a Huntley (see People v Huntley, 15 NY2d 72 [1965]) hearing and the People agreed to one. It is clear from the record that the Huntley hearing was not held due to the very generous plea offer the defendant subsequently accepted. Furthermore, there is no evidentiary proof to support appellate counsel’s contention that an intoxication defense should have been pursued.
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Goldstein, J.P., Luciano, Rivera and Fisher, JJ., concur.